Citation Nr: 0827335	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 4, 1941, to 
February 12, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran and his spouse testified at a video conference 
hearing before the undersigned acting Veterans Law Judge in 
May 2008.  The record was kept open for a 30-day period to 
allow the veteran to submit additional evidence.  The veteran 
submitted additional evidence that was received at the Board 
in July 2008.  The veteran also included a waiver of 
consideration of the evidence by the agency of original 
jurisdiction.  The Board will consider the evidence in its 
appellate review.

The veteran submitted a notice of disagreement in regard to 
the issues on appeal in September 2006.  He included a 
handwritten note wherein he said he wanted to reopen his 
claim for nonservice-connected disability pension benefits.  
He also said he wanted to amend his original claim to add 
hearing loss.  

The Board notes that hearing loss was considered as a 
nonservice-connected disorder when the veteran was originally 
granted entitlement to pension benefits in May 1973.  The RO 
again included the disorder in its decision to continue the 
veteran's pension benefits and deny entitlement to special 
monthly pension in June 2007, and in a grant of special 
monthly pension in January 2008.  

The Board finds that the veteran's reference to amending his 
claim in September 2006 is not clear that he meant to limit 
the hearing loss issue as a nonservice-connected issue.  As 
the hearing loss disorder had previously been part of the 
veteran's pension award it appears he was seeking service 
connection with his submission of September 2006.  
Accordingly, the issue of entitlement to service connection 
for hearing loss is referred to the RO for such further 
development as may be necessary.  

The veteran's representative submitted a motion to advance 
the case on the docket in February 2008.  The motion was 
granted in June 2008.


FINDINGS OF FACT

1.  The veteran had a congenital defect of the 5th lumbar 
vertebra and sacrum in service.  There was no superimposed 
injury or disease during service.

2.  The veteran's later diagnosed degenerative disc disease 
is not related to his military service.

3.  The veteran's bilateral leg disorder is not related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 4.9 (2007)

2.  The veteran does not have a bilateral leg disorder that 
is the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from August 4, 1941, to 
February 12, 1942, when he was discharged by reason of a pre-
existing disability in the form of a congenital defect.  The 
veteran's August 1941 entrance physical examination was 
negative for complaints of prior back problems or leg 
problems.  No back or leg disorder was noted on examination.  

The veteran's service treatment records (STRs) record the 
first evidence of complaints of a back problem on October 23, 
1941.  A clinical entry from that date noted the veteran to 
have pain in the back for the past 12 years that was worse 
for the past 3 weeks.  The entry further noted that the 
veteran gave a history of multiple accidents through the past 
several years.  These included an automobile accident, with 
resultant back pain, approximately 5 years earlier.  He also 
said he had a fall of 22 feet approximately 4 years earlier.  
He said he experienced recurrent attacks of severe pain in 
the upper and lower dorsal spine since then and no period of 
absolute relief of pain.  The veteran was noted to have left 
and right scoliosis of the dorsal spine and slight spasm of 
the muscles.  There was a slight limitation of motion in all 
directions.  The veteran was transferred to a Naval hospital 
for further evaluation.

He was seen on the same date in October 1941.  He reported 
that his back began to ache about 3 weeks earlier.  He had 
continued to work and his back would hurt worse at the end of 
the day.  A massage had provided him some relief.  The 
veteran gave a history of being in an automobile accident 
where he injured his back about 5 years earlier.  The veteran 
said he was "laid up" for about 2 months.  He fell off a 
cliff about 4 years earlier and injured his back.  He also 
fractured his left elbow at that time.  The veteran also said 
he was thrown from a horse about 3 years earlier and re-
injured his back.  He said he had had numerous minor aches 
and pains with lifting, and walking over uneven ground.

The examiner said the veteran could stand straight but on 
standing pulled to the right side.  He was not able to bend 
because of pain.  There was tenderness over the lumbosacral 
joint that was definitely localized, and acute.  Some 
separation of the joint could be felt.  An x-ray of the 
lumbar spine was said to show no evidence of fracture.  There 
was a marked congenital deformity that was characterized by 
sacralization of the transverse process of the last lumbar 
segment on the left side.  There was also a bony condensation 
adjacent to this false joint that was suggestive of arthritic 
changes.  Finally, there was an associated spina bifida 
occulta of the first sacral segment.  The veteran's diagnosis 
was given as congenital deformity of the lumbosacral joint.  

The veteran remained in the hospital for treatment of his 
back pain and evaluation for a tonsillectomy.  He was 
discharged and returned to duty on November 21, 1941.  He was 
re-admitted to the hospital on November 25, 1941.  The 
history of the veteran's prior back injuries was noted.  The 
veteran said that he experienced progressive discomfort in 
the lower back that was greatly aggravated by physical 
activity and it would radiate from its nearly constant site 
in the lumbar vertebrae to the sacroiliac regions, 
bilaterally.  It rarely was into the hips and knees.  The 
veteran was noted to have limitation of flexion and extension 
due to pain.  The veteran remained hospitalized until a Board 
of Survey was completed on January 28, 1942.  

The Board of Survey noted the veteran's diagnosis as a 
congenital deformity of the 5th lumbar vertebra and sacrum.  
It was further noted that the deformity was not reported on 
the August 1941 entrance examination.  The onset of back pain 
was said to be insidious and began in October 1941.  The 
disorder was not the result of misconduct and was not 
incurred in the line of duty.  It was further determined that 
the congenital disorder existed prior to service and that it 
was not aggravated by service.  The veteran was said to be 
unfit for further service and that this was probably a 
permanent situation.  The survey listed the history of prior 
back injuries.  It was also noted there was no entry 
regarding back problems at the time of the entrance physical 
examination in August 1941.  The results of the x-rays from 
October 1941 were noted.  The survey stated the following:

The Board is of the opinion that the 
evidence from the patient's own 
accepted statement and from reports 
of the physical examination and x-
ray study indicate that the 
disability in this case, Deformity, 
Congenital (5th lumbar vertebra and 
sacrum) undoubtedly existed prior to 
his enlistment in the U. S. Navy and 
did not actually originate in line 
of duty [sic] and was neither caused 
nor aggravated by any specific acts 
of duty or service influences and 
recommends that he be discharged 
from the U.S. Naval Service.

Report of Medical Survey, dated January 28, 1942.  

The veteran signed a statement wherein he certified that his 
disability of congenital deformity (5th lumbar vertebra and 
sacrum) existed prior to his enlistment and acceptance for 
duty in service, that it did not originate in the line of 
duty, and was neither caused nor aggravated by any specific 
acts of duty or service influences.  The veteran was 
discharged from service on February 12, 1942.  

The veteran did not submit a claim seeking service connection 
for any type of disability until his current claim in 
November 2005.  Associated with the claims folder is a VA 
Form 10-2593, Record of Hospitalization, that reports the 
veteran was an inpatient for 5 days, from May 23-28, 1953, at 
the VA hospital in Memphis, Tennessee.  The diagnosis was 
deferred but he was admitted to rule out toxic condition and 
rule out multiple sclerosis and other diseases.  

The veteran submitted a claim for nonservice-connected 
disability pension benefits in March 1973.  He included a 
statement from H. G. L., M.D., dated in March 1973.  Dr. L. 
said that the veteran was seen by him in the emergency room 
of Crittenden Memorial Hospital on October 25, 1971.  He said 
the veteran had an acute disc that was operated on that day 
by Dr. D. E. S.  Dr. L. further stated that, since that time, 
the veteran continued to have severe back pain, pain in his 
legs, and marked limitation of motion of the lumbar spine.  
These conditions made him completely disabled and unable to 
work.  He said the status appeared to be permanent since it 
had been well over a year since the initial surgery.  

The veteran was afforded a VA examination in April 1973.  The 
veteran provided a history on the VA Form 21-2545, Report of 
Medical Examination for Disability Evaluation, dated in April 
1973.  He told the examiner that he injured his back in a 
motor vehicle accident (MVA) and was operated on for injured 
discs.  The veteran said he had been crippled and unable to 
work since that time.  The veteran also said that his left 
leg felt numb and did not work well.  He walked with a limp 
and protected his left leg at all times.  The veteran made no 
mention of any back, and/or leg problems in service and did 
not relate a long history of back problems prior to his 
accident in 1973.

X-rays of the lumbosacral spine were said to show some 
residual contrast material in the subarachnoid space from a 
previous myelogram.  There was fairly marked narrowing of the 
L5-S1 interspace with some bony sclerosis of the adjacent 
portions of the vertebral bodies.  There was a slight 
scoliosis of the lumbar spine and some minimal subluxation 
anteriorly of L3 on L4.  The report further noted that this 
was felt to be a positional finding.  The final impression 
was narrowing of L5-S1 interspace.  On examination the 
veteran complained of atrophy of the left leg but none was 
noted.  The reflexes were equal bilaterally but the veteran 
complained of some numbness in the left leg.  The examiner 
said that, apparently, there was some loss of tactile 
sensation of almost the entire left leg.  The veteran said he 
had pain that ran down the back of his leg from the lumbar 
area through the buttocks.  There was a positive straight leg 
raising test bilaterally.  The examiner said that, other than 
this, the orthopedic examination appeared to be normal.  The 
examination diagnosis was residuals of back surgery, 
postoperative status.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in May 1973.  He later sought 
entitlement to special monthly pension in June 1975.  He 
submitted a physician's report on his status at that time.  
The report noted his medical problems but did not address any 
history or etiology.  The veteran was afforded a VA 
neurological examination in July 1975.  He gave a history of 
a back operation in October 1971.  The examination focused on 
the veteran's current status.  He complained of pain in his 
lower back and a dull pain in his left leg.  He said the 
muscles in the leg would cramp below the knee.  The examiner 
stated that he found no localizing neurological signs to 
account for the veteran's complaints.  He further stated that 
there was no neurological disease.  

As noted, the veteran's current claim was received in 
November 2005.  He reported that he was treated for back and 
leg problems while in service.  He also said he was treated 
for back and leg problems in 1943 at the VA medical center 
(VAMC) in Memphis.  

The RO wrote to the veteran about the evidence/information 
needed to substantiate his claim in February 2006.  The 
veteran responded that same month by submitting a records 
release form for his military records.  He also said he was 
treated by a private physician, and the VA.  He did not 
provide a release for the private physician's records.  He 
also included a statement of being in Civilian Conservation 
Corps (CCC) camps twice prior to service.  The times were 
1936 to 1937 and 1938 to 1939.  Finally, he included a copy 
of his Honorable Discharge certificate.  

The veteran submitted a second response to the RO's letter in 
April 2006.  He stated that he had no additional evidence to 
submit and asked that his claim be adjudicated.  

The RO denied the veteran's claim in April 2006.  The rating 
decision noted that the veteran had a diagnosed congenital 
deformity of the back in service that was not subject to 
service connection.  It was also noted that the veteran had 
been involved in a MVA and fell from a cliff prior to 
service.  The rating decision determined that the veteran was 
not treated for any type of leg disorder in service.  

The veteran submitted his notice of disagreement in September 
2006.  He disputed ever being involved in a MVA or falling 
from a cliff prior to service.  He said he had a burro named 
"Cliff" on his family farm.  

The veteran submitted a VA Form 21-2680, Examination for 
Housebound or Permanent Need for Regular Aid and Attendance, 
in November 2006.  The report noted the veteran's current 
condition and his severe limitations, primarily related to 
bilateral lower extremity weakness.  There was no discussion 
as to the etiology of any condition.

The veteran was provided copies of his STRs in December 2006.

He was afforded a VA examination in February 2007.  The 
examination report indicated that the claims folder had been 
reviewed.  The history recorded by the examiner appeared to 
be solely as related by the veteran.  The veteran said he was 
injured in 1941 while cranking an airplane.  He was thrown to 
the ground and injured his back.  He was transferred to a 
naval hospital for several weeks.  He was returned to duty 
but he could not perform his work.  He was sent home.  The 
veteran said his back pain had worsened over the years and 
that he had surgery in 1971.  He complained of low back pain, 
decreased range of motion, and decreased activity.  He said 
that his legs gave out and that he had left lower extremity 
radiculopathy.

The examiner said that x-rays of the thoracolumbar spine 
showed osteopenia, mild scoliosis of the thoracolumbar 
region, multi-level degenerative disc disease (DDD) and an 
old fracture of the left sacrum.  The diagnoses were mild 
scoliosis, osteopenia, multi-level DDD, and a well healed 
fracture of the left sacrum.  The examiner recounted the 
veteran's history of injury in service, the progressive 
worsening of pain, and surgery.  He opined that it was more 
likely than not that the veteran's current symptomatology was 
related to his military service.

The veteran submitted a new claim for pension and special 
monthly pension benefits in May 2007.  He also submitted a 
copy of an aid and attendance (A&A)/housebound examination 
report on his representative's letterhead from March 2007.  
The report, as with the previous report from November 2006, 
was prepared by a VA physician.  The current report did not 
address any etiology for the veteran's back and leg 
disorders. 

The veteran was afforded another VA examination in May 2007.  
There were several bases for the request.  First, the 
previous examiner failed to provide a rationale for his 
opinion.  Second, the examiner did not address the history as 
recorded in the STRs or that the surgery in 1971 was related 
to a MVA.  

The examiner noted that he had review the veteran's STRs for 
the period from October 1941 to February 1942.  He also noted 
that the veteran contended that his current back and leg 
problems were related to injuries sustained in service.  The 
examiner recounted the STR entries regarding treatment for 
back pain, beginning in October 1941.  He reported that the 
veteran said he was injured at that time when he was thrown 
while trying to help start an airplane.  The examiner noted 
that the veteran was involved in an MVA in October 1971 and 
was treated with surgical management for a back injury.  He 
said that the veteran had been disabled since that time.  The 
examiner said he was asked to address if there was a 
relationship between the veteran's DDD and his pre-existing 
back disorder and how the DDD related to the post-service 
MVA.  

The examiner related the findings from the veteran's STRs in 
detail.  He noted the Board of Survey report that the veteran 
had a congenital deformity that was not incurred in the line 
of duty or aggravated by service.  The examiner also 
recounted the history of several pre-service back injuries as 
listed in the STRs.  He stated that the STRs showed no 
evidence of DDD.  The examiner reported that the veteran 
signed a statement acknowledging that he had a congenital 
defect that existed prior to service and was not aggravated 
by service.  The examiner opined that the veteran's current 
DDD and back problems were less likely as not to be related 
to the pre-existing congenital disorder.  They were most 
likely caused by, or the result of, the 1971 MVA and the 
subsequent surgery surrounding those events.  He added that 
the veteran's DDD was not felt to be aggravated or 
permanently worsened secondary to being thrown down or any 
sort of act in service.  

Associated with the claims folder are VA treatment records 
for the period from March to May 2007.  A neurology consult 
from March 2007 noted a history, as related by the veteran, 
of a back injury in service in 1941 with chronic back pain 
since then.  The veteran had back surgery in 1971.  The 
examiner noted that the veteran was followed by a Dr. S., a 
private neurologist.  The examiner also noted that the 
veteran had had a magnetic resonance imaging (MRI) of the 
lumbar spine and electromyography (EMG) study of the lower 
extremities.  The examiner said that the veteran presented 
papers that showed him to have peripheral neuropathy and 
chronic back pain.  The final impression was chronic back 
pain with DDD, old back injury in 1941, surgery of lumbar 
spine with MRI showing mild spinal stenosis, and peripheral 
neuropathy.  

The veteran's entitlement to nonservice-connected disability 
pension benefits was continued in June 2007.   His claim for 
special monthly pension was denied.

Associated with the claims folder is a statement written by 
the veteran's spouse, on his behalf, to the veteran's 
representative in March 2007.  The statement provided a 
history of the status of the veteran's back during service.  
The veteran basically stated he had a very vigorous period of 
basic training and questioned why, if he had a pre-existing 
back disorder, it did not present itself during that time.  
He said his job at the airfield in Jacksonville, Florida, was 
to crank the planes and tail them around for take-off.  He 
said there was one incident where a pilot gave a plane too 
much power while he was trying to help align it.  The veteran 
said he was thrown across the runway.  He said people 
responded with a gurney as he could not walk.  He said that 
he had a big bruise and large knot on his back.  He was sent 
to sick bay and later transferred to the hospital for five 
days.  He went back to duty but continued to have severe 
pain.  He said he was returned to the hospital for a few days 
and returned to duty again but he still could not work.  He 
went to the hospital for the third time and he was 
discharged.

The veteran said he was told about a physician, Dr. L., in 
the Memphis area.  He said he went to see him after his 
discharge.  He reported he was told there was not much to be 
done about his condition and he would have to live with it.  
He said he did live with the pain for 30 years until a doctor 
did further evaluation and did surgery on him.  He was he 
free of pain for the first time in 30 years.  He said he was 
still free of pain except when he tried to do any sort of 
manual labor.  The RO had forwarded copies of his STRs.  He 
questioned whether they were all there.  He also questioned 
the entries regarding his evaluation for having his tonsils 
removed.  He further stated that he was not involved in a MVA 
prior to service and did not fall from a cliff.  Finally, he 
said he may have signed the statement in his records but he 
said it was blank and did not have the information that was 
on it now.  

The veteran submitted another statement dated in July 2007.  
The veteran related essentially the same facts as his earlier 
statement regarding the events in service and right after his 
discharge.  He said he was fitted with a heavy metal and 
leather brace when he saw the private doctor.  He said he did 
the best he could do until he had surgery in 1971.  He 
repeated his contentions regarding the contents of his STRs.  
The veteran said he never had any back or leg problems prior 
to service.  He said the only cars he was in were bumper cars 
at the county fair.  He did not fall from a cliff but 
described how he had a donkey that was named "Cliff."

The veteran and his spouse testified at a video conference 
hearing in May 2008.  At the outset the veteran's 
representative said she had faxed evidence to the Board on 
the morning of the hearing.  The evidence was said to consist 
of CCC records that show the veteran was treated for the flu 
prior to service.  The Board notes that no evidence was faxed 
to the Board on that day.  The veteran's case was forwarded 
to his representative in early July 2008 for the express 
purpose of having the representative provide the evidence 
referenced at the hearing.  The representative, in July 2008, 
returned the case to the Board with a lay statement and 
medical evidence from a medical appointment in June 2008 
later.  The CCC records that were discussed at the hearing 
were not provided.  The Board finds that the veteran, through 
his representative, was advised that the CCC records were not 
sent to the Board and was provided the opportunity to submit 
the CCC records but did not. 

The veteran testified regarding his job to crank the 
airplanes and help turn them.  He also described being thrown 
and transported to sick bay and then the hospital.  The 
veteran said he was asked questions about any prior injuries 
and he told them he had fallen off "old Cliff" and this was 
wrongly interpreted as his fall from a cliff rather than from 
his donkey.  He said he was asked if he had ever been in an 
automobile accident and he told the examiners about being in 
bumper cars.  The veteran said he received treatment and a 
brace at a private facility after service.  The veteran's 
representative said that the veteran was not pain free after 
service and the MVA in 1971 was just the last incident in 
causing the veteran pain.  The veteran said that he did not 
file a claim earlier because the country was at war.  He did 
not want to "cause the government money."  He said now he 
was old and needed help.  

The representative noted that the veteran had an upcoming 
medical appointment on June 9, 2008.  It was agreed to keep 
the record open for 30 days to allow for the submission of 
the outcome of that appointment.  

The veteran submitted a copy of a VA outpatient entry from 
June 9, 2008.  The veteran was noted to have chronic low back 
pain.  The examiner said that the veteran's low back pain was 
chronic for "YEARS", since at least the late 1930's.  He 
said the veteran had produced a record for his review that 
reflected the veteran was evaluated/hospitalized on October 
25, 1941 for complaints of pain in the back that he reported 
originated in a series of traumatic accidents over the past 
five years in military service.  The examiner felt that the 
veteran should continue to seek benefits for his claim as 
there was evidence of back issues "at that point in time."

The veteran also submitted a statement from N. B. dated in 
June 2008.  Mr. B. said he had grown up with the veteran.  He 
attested to the veteran having a donkey named Cliff.  He also 
said that they would save their money to ride the bumper cars 
at the county fair.  He said they both joined the Navy.  He 
did not provide any information regarding the veteran's 
claimed injury in service, or his status after service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, and infirmities - a presumption of soundness.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted," and a history of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 
Vet. App. 254, 259 (1999).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

The requirements for service connection for a claimed back 
disorder have been previously set forth.  Pertinent 
regulations provide that congenital or developmental defects, 
refractive error of the eye, personality disorders, and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2007).  See Terry v. Principi, 340 F.3d 1378, 
1384 (Fed. Cir. 2003) (upholding VA's regulation that a 
congenital disorder is not a disease or injury as 
contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service 
connection may be granted for congenital diseases, as opposed 
to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 
67-90, VAOPGCPREC 82-90.  Finally, if a defect is subject to 
superimposed disease or injury, service connection may be 
warranted for the resultant disability.

In addition, 38 C.F.R. § 3.303(c) addresses the concept that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) that, when in 
accordance with these principles, existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital malformations 
are such that they must be considered to have pre-existed 
service.  

Back Disorder

The veteran's STRs are unequivocal that his condition in 
service was a pre-existing congenital defect.  The diagnosis 
was determined after the veteran was evaluated for complaints 
of back pain approximately two months after he entered active 
service.  X-rays at the time confirmed a diagnosis of a 
marked congenital deformity that was characterized by 
sacralization of the transverse process of the last lumbar 
segment on the left side.  There was also a bony condensation 
adjacent to this false joint that was suggestive of arthritic 
changes.  The congenital defect was later described as a 
deformity of the 5th lumbar vertebra and sacrum.  The Board 
of Survey said this defect undoubtedly existed prior to 
service.

The STRs are also unequivocal that there was no disease or 
injury that can be considered to be superimposed on the 
defect to result in a disability.  The veteran's onset of 
back pain was described as insidious.  He has submitted 
several statements and testified that he was thrown to the 
ground while tending an airplane and that he was taken from 
the airfield by stretcher.  However, the STRs do not record 
any such injury.  There is no basis to doubt the accuracy of 
the STRs as opposed to the veteran's recollections 
approximately 50 years after service.  The STRs were very 
detailed in their assessment of the veteran's condition at 
the time.  

Although the STRs recorded a history of several back injuries 
prior to service, back injuries disputed by the veteran, 
those injuries were not a factor in the diagnosis provided.  
The veteran was determined to have a congenital defect which 
means it was not the result of injury or disease.   

The VA Form 10-2593 from May 1953 does not show that the 
veteran was treated for any complaints related to his back.  
There is no objective evidence of record that the veteran 
received VA treatment, for any condition, at any time prior 
to May 1953.

The first post-service evidence of a back disorder was at the 
time of the veteran's claim for pension benefits in 1973.  
The veteran sought the benefits after he suffered a back 
injury in a MVA that required surgery.  Dr. Lanford did not 
report any previous back injury, or history of back pain in 
his statement.  He gave his statement in support of the 
veteran being totally disabled as a result of the accident 
and surgery.  The veteran did not report any history of a 
back injury or back pain at the time of his VA examination in 
1973.  The veteran's history was strictly limited to the MVA 
in 1971.  

The veteran has submitted statements in which he said he had 
chronic back pain from service until his surgery in 1971.  He 
has said the surgery made him pain free for the first time in 
30 years.  However, there is a significant amount of medical 
evidence that contradicts that statement.  The statement of 
Dr. L. saying the veteran's pain was so bad as to make him 
totally disabled, the veteran's complaints at the time of his 
VA examination in 1973, and his claim for A&A/housebound 
benefits in 1975, all record significant complaints of 
continued back pain, back pain that originated with the MVA 
in 1971.  In light of the medical evidence cited, the Board 
finds that veteran's statement, regarding his chronicity of 
pain that was alleviated with surgery in 1971, is not 
credible.  

The objective evidence cited notes the veteran's complaints 
of continued back pain since the 1971 accident and surgery.  
This was Dr. L.'s position.  The veteran related his 
complaints of pain and need for added benefits at the time of 
his 1973 VA examination and two A&A examinations in 1975.  
The objective evidence provides a record devoid of any 
complaints of back pain since service, and total 
incapacitation from back and leg pain only from the time of 
the MVA in 1971.  Moreover, if the veteran had a long history 
of back pain, it would be reasonable for him to provide that 
history at the time of his examination in 1973, even if he 
elected to not seek disability compensation at that time.  It 
would not have been detrimental to his claim, in fact, it 
would have been helpful to establish his disability.

The Board notes that the veteran testified that he did not 
submit a claim for benefits right after service as the 
country was at war.  However, he did submit a claim for 
monetary benefits in 1973, albeit for pension benefits.  If 
the veteran had truly suffered with back pains that he 
believed had continued since his military service, it would 
be reasonable to conclude that he would have sought service-
connected disability compensation at the time of his claim in 
1973.  

The medical opinion from the VA examiner in February 2007 is 
of little probative value.  Although the examiner stated he 
had reviewed the claims folder, he made no reference to the 
STR entries that addressed the congenital aspects of the 
veteran's defect.  He made no reference to the note from Dr. 
L. regarding the veteran's injury that required surgery in 
October 1971, or the VA examination report from 1973 that did 
note the 1971 MVA and resulting back surgery.  The examiner 
noted the veteran's contention of a back injury in 1941 and 
related the current DDD to the alleged injury in service.  

By contrast, the May 2007 VA examiner provided a detailed 
discussion of the evidence contained in the STRs to include 
the treatment entries and the Board of Survey report.  The 
examiner also noted the intercurrent MVA from 1971, and other 
medical evidence of the surgery from that time.  The examiner 
concluded that the veteran did have a congenital defect in 
service and that there was no superimposed disease or injury.  
He further concluded that the veteran's current 
symptomatology was related to residuals from the 1971 MVA and 
surgery.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995).  The Board, of course, is not free to reject 
medical evidence on the basis of its own unsubstantiated 
medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (229) 
(1995).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

As noted, the VA examiner in February 2007 stated in the 
report that the claims folder was reviewed.  However, the 
examiner made no references to the STRs or other medical 
evidence of record in providing his opinion.  The May 2007 VA 
examiner included the medical evidence from the STRs and as 
well as other post-service medical evidence in reaching his 
conclusions.  For these reasons the Board finds the May 2007 
opinion to be more probative.  

The March 2007 VA neurology consult and the June 9, 2008, VA 
clinic note are of little probative value.  The March 2007 
consult was limited to a history of a back injury in service, 
as provided by the veteran, with the implication that this 
lead to back surgery in 1971.  There is no mention of the 
findings from the STRs or the MVA of 1971 that necessitated 
back surgery.  The June 9th entry noted that the veteran 
provided a record to show treatment for back pain on October 
25, 1941.  Clearly, a complete record was not made available 
to the examiner or he would have been to also include the 
diagnosis of a congenital defect noted at that time.  The 
June 9th entry is correct that the STR did document a 
complaint of back pain in October 1941.  However, the June 
9th entry does not provide any opinion to say that the 
veteran suffered an injury in service that was the reason for 
his back pain at that time as opposed to the well documented 
congenital defect.  

The veteran is competent to provide evidence of his 
complaints of back pain in service and after.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the veteran is not competent to relate any current diagnosis 
to his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").

In reaching a decision the Board must consider all of the 
evidence of record.  In this case, the objective medical 
evidence is clear that the veteran had a congenital defect in 
service.  The medical evidence is also clear that he had an 
intercurrent back injury in 1971.  The more probative medical 
evidence of record holds that there was no superimposed 
injury or disease on the congenital defect in service.  
Moreover, the more probative medical evidence of record 
relates the veteran's current symptomatology to the MVA from 
1971.  

Thus, the Board concludes that there was no back injury or 
disease in service.  As such there is no basis for 
consideration of a disability under 38 U.S.C.A. §§ 1110, 
1131.  Further, as the veteran had a congenital defect, as 
defined by 38 C.F.R. § 3.303(c), there is no basis to 
consider the presumption of soundness question.  See Terry, 
340 F.3d at 1385-86; see also Winn v. Brown, 8 Vet. App. 510, 
515-16 (1996).  Finally, based on the evidence, as discussed 
supra, the Board finds that the veteran's current 
symptomatology is not related to his military service and his 
claim for service connection is denied.

Leg Disorder

The STRs are negative for evidence of a leg disorder in 
service.  The first evidence of any type of leg disorder is 
associated with the veteran's claim for pension benefits in 
1973, more than 30 years after service.  These complaints 
were associated with residuals from the MVA of October 1971.  
The veteran has not maintained that he has had a continuous 
problem with pain in his legs since service.  Rather, he has 
associated his leg disorder with his back.  

The veteran was noted to have subjective complaints of 
numbness in his left leg at the time of his VA examination in 
1973.  He also complained of pain and weakness in the left 
leg at his A&A examination of June 1975.  The July 1975 VA 
neurological examination found no neurological disease of the 
left lower extremity.  The veteran was again noted to have 
limited mobility due to left leg weakness at another A&A 
examination in November 2006.  

The February 2007 VA examiner did not provide a diagnosis of 
a left leg disorder.  He did note that the veteran had 
decreased motor strength in both lower extremities, the left 
being worse.  There was decreased sensation in both lower 
extremities and absent reflexes.  No leg disorder was 
identified at the time of the VA examination in May 2007.

The March 2007 VA neurology consult cited to private records 
provided by the veteran, and not submitted by him for the 
record, that showed EMG evidence of peripheral neuropathy.  
No opinion was provided as to the etiology of the peripheral 
neuropathy.  The June 2008 VA clinic note reported the 
veteran with chronic weakness of both lower extremities and 
that he was confined to a wheelchair.  There was no opinion 
provided to link the weakness to any incident of service.  

There is no evidence of a leg disorder, to include weakness, 
or peripheral neuropathy in the veteran's STRS.  The first 
evidence of such is in 1973 at the time of his VA 
examination.  There is no nexus opinion to relate any 
currently diagnosed leg disorder to the veteran's military 
service.  Accordingly, the claim for service connection is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a back or leg disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act of 2000, and the pertinent 
implementing regulation, 38 C.F.R. § 3.159 (2007), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  They also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran submitted his claim for service connection in 
November 2005.  The RO wrote to him in February 2006.  The RO 
advised the veteran of the evidence required to substantiate 
his claim for service connection.  The veteran was advised to 
submit evidence showing that he had the claimed disorder 
since service.  The veteran was given examples of the types 
of information that would help to substantiate his claim.  He 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disability.  The letter also 
advised the veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.

The veteran responded to the letter by saying he had no 
additional evidence to submit in April 2006.

The RO denied his claim in April 2006.  The RO provided 
notice of the rating action that same month.  The notice 
letter also provided the notice required by Dingess.

The veteran submitted his notice of disagreement in September 
2006.  He provided specific argument in regard to the 
findings announced in the rating decision.  The RO wrote to 
veteran to offer him the opportunity for a Decision Review 
Officer (DRO) review in September 2006.  The letter also 
included a Dingess notice.  The veteran elected a DRO review 
in December 2006.

The veteran was afforded two VA examinations in 2007.  His 
claim was re-adjudicated in June 2007.  A statement of the 
case was issued at that time.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007).

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge of what is required to 
substantiate his claim for service connection.  He initially 
responded to the February 2006 RO letter by saying he had no 
further information/evidence to submit.  He later provided 
statements to support his claim.  He was provided a copy of 
his STRs and he tailored his statements to the evidence 
contained in the STRs.  He also testified in support of his 
claim.

Moreover, the veteran had not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has submitted statements and evidence and testified in 
support of his claim.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
STRs, statement from Dr. Lanford, VA medical records, VA 
examination reports, A&A/housebound examinations, lay 
statements from the veteran and others, and video conference 
hearing transcript.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  The Board notes 
that the veteran presented evidence from a private 
neurologist at the time of his VA consult in March 2007; 
however, he has elected to not provide those records, and has 
not authorized VA to obtain the records on his behalf.  

The Board has considered whether a VA examination, in regard 
to the leg disorder issue, was required in this case under 
the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The STRs 
do not document any evidence of a leg disorder.  The first 
evidence of such was presented in 1973.  The veteran has not 
alleged a continuity of symptoms since service.  Further, the 
medical evidence of record relates the onset of the current 
leg disorder to the veteran's MVA in October 1971.  

Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Finally, the Board notes that the VA treatment records for 
March 2007 to May 2007, and the veteran's statements of March 
2007 and July 2007 were associated with the claims folder 
after the SOC was issued in June 2007.  A SSOC was not issued 
that addressed the additional evidence.  See 38 C.F.R. 
§ 19.31 (2007).  The Board finds that a SSOC was not required 
at that time.

The VA treatment records provided further evidence of 
complaints of back pain, a history of back pain and of a 
bilateral leg disorder, diagnosed as peripheral neuropathy.  
No medical opinions were included.  They were submitted in 
support of a pending A&A/housebound claim.  There were 
already two VA examination reports from 2007 of record that 
identified the veteran's back complaints and provided 
opinions.  The veteran's leg disorder was also identified by 
medical evidence of record.

The RO acknowledged receipt of the March 2007 statement in 
July 2007 and returned duplicate copies of STRs that were 
submitted by the veteran.  The statements provide the 
veteran's recollection of his treatment in service, and his 
efforts to obtain treatment immediately after service.  They 
do not address the issue of whether the veteran had a 
congenital defect in service.  Moreover, the Board has 
considered the statements, along with the veteran's testimony 
from his hearing.  The statements, in large part are the 
cumulative of the testimony.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a leg disorder is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


